Exhibit 10.1

 

PURCHASE AND SALE AGREEMENT

 

This Purchase and Sale Agreement (the “Agreement”) is entered into this 15th day
of March, 2012 by and between SEISMIC EXCHANGE, INC., a Louisiana Corporation,
and/or one or more of its affiliates (hereinafter referred to as the “Buyer”),
and GEOKINETICS, INC., a Delaware Corporation, and/or one or more of its
affiliates (hereinafter referred to as the “Seller”).  Buyer and Seller do
hereby agree as follows:

 

1.     Sale and Purchase of Assets.

 

1.1.    Assets.  On the terms of and subject to the conditions of this
Agreement, at Closing, Seller agrees to sell, transfer and convey to Buyer, and
Buyer agrees to purchase, receive, and accept from Seller, the assets as
described below, free and clear of any claim, lien, security interest, charge or
encumbrance, save and except for those encumbrances or obligations set forth in
the Prior Licenses (as later defined herein).  Buyer shall remit the
consideration set forth in Section 4 hereof, for all of Seller’s ownership
rights, title, and interest, including all license rights, in and to the
following assets and rights (“Assets”):

 

1.1.1.  Seller’s proprietary 3D seismic data (hereinafter collectively referred
to as the “3D Data”)  comprising approximately 4,751 square miles, more or less,
recorded onshore in the lower 48 states of the United States and Alaska,
detailed on Exhibit “A” attached hereto; and

 

1.1.2.  Seller’s proprietary 2D seismic data (hereinafter collectively referred
to as the “2D Data”)  comprising approximately 644 linear miles, more or less,
recorded in Alaska and onshore and offshore in the Gulf of Mexico, detailed on
Exhibit “A” attached hereto.

 

1.2.    Rights.  Seller’s ownership rights, title and interest to the 3D Data
and the 2D Data, (collectively referred to herein as the “Data”) including,
without limitation, all of Seller’s rights to: i) market, license, trade,
exchange and sell the Data; ii) subject to the further terms set forth in
Section 3, collect and receive any and all future license fees, commissions,
revenues or other consideration generated from licenses of the Data; and iii)
subject to the further terms set forth in Section 3, collect and receive any and
all future transfer fees that are due or may hereinafter be due from licensees
of the Data in respect of a sale or merger by such licensee.

 

1.3.    Proposed or In Progress Data.  For a period of one (1) year from the
Closing:

 

1.3.1.  Buyer shall have the option (“Option”) to assume the acquisition of any
additional 3D seismic data that is: i) currently or subsequently proposed by
Seller; or ii) currently in progress by Seller, and such data adjoins, overlaps,
attaches, or is on trend with Data conveyed hereunder (“Proposed Survey”). 
Seller shall notify Buyer in writing of any such Proposed Survey and provide all
pertinent details of such Proposed Survey sufficient to allow Buyer to make a
determination regarding the exercise of this Option, and Buyer shall

 

1

--------------------------------------------------------------------------------


 

have (30) days after receipt of such notification to respond in writing whether
Buyer will exercise such Option.  In the event Buyer: i) exercises its Option to
assume such Proposed Survey; and ii) in its sole discretion within one (1) year
of exercise of such Option, determines that sufficient underwriting has been
obtained in order to proceed with the Proposed Survey; then Buyer agrees to
utilize Seller’s acquisition crew to continue with such Proposed Survey and
shall reimburse Seller for all reasonable costs for Seller’s acquisition of such
Proposed Survey plus a profit which shall be mutually agreed upon by Buyer and
Seller.

 

1.3.2.  Notwithstanding the forgoing, Buyer and Seller may mutually agree to
enter into a joint venture (“Joint Venture”) to acquire a certain Proposed
Survey referred to as the Ratliff 3D Survey and generally falling within the
area circled on the map attached hereto as Exhibit “B”, which is currently being
marketed by Seller and which overlaps 3D Data being acquired herein as well as
data from the Newport 3D Survey which is owned by Seller and not included in
this Agreement. Buyer and Seller shall mutually agree when sufficient
underwriting has been obtained in order to proceed with the Joint Venture and
shall participate in the Joint Venture on a 50/50 basis. The Joint Venture shall
be structured so as to allow both parties to market and license the Ratliff 3D
Survey and share revenues and expenses on a 50/50 basis.

 

1.4.    Deliverables.  The Assets shall encompass all media, and copies thereof,
versions, information, and other deliverables (the “Deliverables”) which are
related to the Data and detailed on Exhibit “C” attached hereto, to the extent
such Deliverables are reasonably available, and shall include any and all of
Seller’s underlying field data, intermediate processed versions, original
processed versions, and reprocessed versions of the Data, whether such versions
encompass all or a part of, or a processed merge of all or part of, the Data. 
Such Deliverables shall be retrieved, packaged, and delivered to the Buyer at
the Closing, as later defined herein.  All Data Deliverables shall be
accompanied by both an electronic (digital) and paper inventory identifying the
Data, the relevant media type, and the box/file location of each.  In the event
Buyer should discover missing Deliverables, then Seller agrees to assist Buyer,
upon reasonable request, with locating same.

 

1.5.    Documents.  The Assets shall also include all reasonably available
agreements, accounting and other records relating to: i) existing licenses or
trades of the Data issued by Seller prior to the Closing as defined below
(collectively referred to herein as “Prior Licenses”), which are listed on
Exhibit “D” attached hereto; ii) any prior partners, rebates, liens, revenue
interests, marketing agreements, or other encumbrances on the Data, since the
commencement of acquisition of the Data; iii) any permits or acquisition,
processing, participation or underwriting agreements; and iv) any parameter,
inventory, and storage information related to the Data or the actual field
acquisition and processing of such Data, collectively the “Documents”.  Such
Documents shall be retrieved, packaged, and delivered to Buyer at Closing. 
Seller shall further furnish Buyer with electronic versions of such information,
where available.  In the event Buyer should

 

2

--------------------------------------------------------------------------------


 

discover missing Documents, Seller agrees to assist Buyer, upon reasonable
request, with locating same.

 

2.     Liabilities Assumed.

 

Buyer shall not assume or be required to pay, perform or assume any debt,
obligation, expense or liability of Seller of any nature, whether absolute or
contingent, arising out of Seller’s: i) activities in acquiring or processing
the Data; or ii) activities in marketing or licensing the Data arising prior to
Closing.  Notwithstanding the foregoing, it is expressly agreed that Buyer shall
assume and honor the obligations of Seller that may arise on or after the
Closing date under Prior Licenses, provided, however that such assumed
obligations shall extend only to those Prior Licenses for which a copy is
provided to Buyer hereunder and shall be expressly limited to those obligations
related to the use and/or access rights to the Data granted under such Prior
Licenses.

 

3.     Future Sales Revenue.

 

From and after the Closing, Buyer shall make all decisions regarding, marketing,
pricing, and licensing of the Data and be entitled to receive any license
revenue, regardless of the form, including but not limited to transfer fees and
license fees, generated and collected on the Data (“License Revenue”) save and
except for certain excluded revenue and revenue sharing as set forth below.

 

3.1.    Revenue Sharing.  Commencing on March 7, 2012 Seller shall be entitled
to receive and retain certain revenues (“Revenue Sharing”) which shall be
calculated based on gross License Revenue less a 10% marketing commission (“Net
Revenues”) for a period of five (5) years from March 7, 2012 (“Revenue Sharing
Period”) as follows:

 

3.1.1.  Seller shall be entitled to receive and retain seventy five percent
(75%) and Buyer shall be entitled to receive twenty five percent (25%) of any
and all Net Revenues generated from March 7, 2012 until the earlier of: i) such
time as Seller receives a total of $2,000,000 (“Initial Revenue Share”); or ii)
expiration of the Revenue Sharing Period.  Buyer shall provide Seller with an
accounting of all such transactions on or before the 15th day following the
closing of the month in which the transaction took place.  Buyer agrees to remit
Seller’s seventy-five percent (75%) share to Seller on or before the 15th day
following the closing of the month in which the monies are received by Buyer.

 

3.1.2.  In the event Seller receives the Initial Revenue Share prior to the
expiration of the Revenue Sharing Period, Seller shall then be entitled to
receive and retain fifty percent (50%) and Buyer shall be entitled to receive
fifty percent (50%) of any and all Net Revenues generated for the remainder of
the Revenue Sharing Period.  Buyer shall provide Seller with an accounting of
all such transactions on or before the 15th day following the closing of the
month in which the transaction took place.  Buyer agrees to remit Seller’s fifty
percent (50%) share to Seller on or before the 15th day following the closing of
the month in which the monies are received by Buyer.

 

3

--------------------------------------------------------------------------------


 

Upon expiration of the Revenue Sharing Period, regardless of whether or not
Seller received $2,000,000, Buyer shall have no further obligations to share
revenue with Seller.

 

3.2.    Excluded Revenue.  Revenue that is excluded from this Agreement shall
include:

 

3.2.1.  All revenue related to Seller’s license to ConocoPhillips, if agreed in
writing and signed by both Seller and ConocoPhillips on or before September 30,
2012, for a license encompassing all or a portion of the Key Creek North 3D
Survey.

 

3.2.2.  All revenue related to, or arising from, overriding royalty interests,
working interests, or other interests of a similar nature.

 

3.2.3.  All revenue related to Seller’s settlement of the license transfer
resulting from Samson Resources Corporation’s acquisition of Samson Investment
Company, if agreed in writing and signed by both Seller and Samson Resources
Corporation within 60 days of execution of this Agreement.

 

3.2.4.  All revenues generated from the Ratliff 3D Survey in the Joint Venture
shall be shared in accordance with the terms of Section 1.3.2.

 

4.     Purchase Price.

 

Purchase Price.  The purchase price (“Purchase Price”) for the Assets being
purchased herein shall be Ten Million Dollars ($10,000,000), to be paid via wire
transfer upon i) the delivery of the duly executed Bill of Sale (as defined
below); ii) Release of Lien as defined below; and iii) delivery of the Data.

 

5.     The Closing.

 

5.1.    Closing.  The closing (the “Closing”) for the sale and purchase
described in this Agreement shall occur on March 30, 2012 at 9:00 am, Houston
time or such other time as the parties may mutually agree.

 

5.2.    Documents to be Delivered by the Seller.  At the Closing, Seller will
deliver to Buyer: i) a bill of sale in the form attached hereto as Exhibit “E”
(“Bill of Sale”); ii) an effective and duly executed release of Assets from the
lien described in Section 6.3(i) (“Release of Lien”); iii) the Deliverables set
forth in Section 1.4; and iv) the Documents set forth in Section 1.5. It is a
condition of the Closing that Seller provide Buyer with the Release of Lien

 

5.3.    Transfer of Title.  Upon execution and delivery of the Bill of Sale,
Buyer shall have 100% of Seller’s right, title and interest in and to the Data,
including the Deliverables, and shall make all decisions with regard to
marketing, pricing and licensing the Data.

 

5.4.    Further Assurances.  Seller shall from time to time on or before the
second-year anniversary of Closing, without further consideration or cost to
Seller, execute and deliver such further instruments of assignment and take such
further action as Buyer may reasonably request in order to more effectively
transfer the purchased Assets to Buyer.

 

4

--------------------------------------------------------------------------------


 

6.     REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller represents and warrants to Buyer that:

 

6.1.    Organization and Existence.  The Seller is a corporation duly organized
and in good standing under the laws of the State of Delaware and validly
existing and in good standing in the State of Texas and has all requisite power
to carry out its business as now conducted and to enter into and perform this
Agreement.

 

6.2.    Seller’s Authority; Compliance.  Seller has the full power and authority
to enter into and perform this Agreement in accordance with its terms; the
execution, delivery, and performance of this Agreement by Seller have been duly
authorized by all necessary parties.  The execution, delivery and performance of
this Agreement by Seller shall not violate any contracts, licenses or agreements
Seller has entered into with third parties, or any provisions of law applicable
to Seller and will not conflict with, or result in the breach or termination of,
or constitute a default under, any agreement(s), commitment or other instrument,
or any order, judgment or decree, to which Seller is a party or by which Seller
or any of its property (including the Data) is bound, and will not result in the
creation of any claim, lien, security interest, charge or encumbrance upon the
Data.

 

6.3.    Title; Taxes.  Seller has 100% ownership of, and good and marketable
title to the Data, free and clear of any claim, lien, charge, security interest
or other encumbrance, save and except for (i) the security interest granted to
secure those obligations currently outstanding pursuant to (a) that certain
indenture, dated as of December 23, 2009, by and among Seller, Geokinetics
Holdings USA, Inc., the guarantors party thereto and U.S. Bank National
Association, as trustee, as supplemented and (b) that certain Amended and
Restated Credit Agreement, dated as of August 12, 2011, among Seller, White Box
Advisors LLC and the others lenders party thereto from time to time, as amended
and (ii) those obligations imposed in the Prior Licenses assumed by Buyer under
Section 1.5, as set forth herein.  There are no rebates, commissions, revenues
or other sums due to any party or third party with respect to any of the Data,
nor are there any third parties with any interest in any of the Data or entitled
to any revenue, except as set forth in the Excluded Revenue as defined in
Section 3.2.  There are no taxes of any nature due and payable to any
governmental entity for any license or sale of the Data prior to the date
hereof, nor are there any tax audits by any governmental authority pending or
requested relating to license or sales of the Data.

 

6.4.    Litigation.  There is no litigation, proceeding, governmental
investigation, nor other injunction or decree pending, threatened or
outstanding, against or relating to (i) Seller involving or regarding the Data,
(ii) agreements or licenses relating to the Data, or (iii) ownership and title
to the Data, and Seller does not know, or have any reason to know, of any
reasonable basis for such litigation, proceeding, governmental investigation, or
order, injunction or decree.

 

5

--------------------------------------------------------------------------------


 

6.5.    Accuracy of Representations and Warranties.  THE REPRESENTATIONS AND
WARRANTIES BY SELLER TO BUYER CONTAINED IN THIS AGREEMENT AND IN ANY CERTIFICATE
OR INSTRUMENT INCORPORATED INTO THIS AGREEMENT ARE TRUE AND CORRECT AS OF THE
DATE HEREOF.  NO REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, HOWEVER IS MADE
BY SELLER TO BUYER AS TO THE ACCURACY, USEFULNESS, OR QUALITY OF THE DATA. OTHER
THAN THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION 6 HEREIN, SELLER
MAKES NO REPRESENTATIONS OR WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, TO BUYER
WITH REGARD TO THE DATA AND OTHER ITEMS HEREIN TRANSFERRED TO BUYER, SUCH
TRANSFERS BEING MADE “AS-IS, WHERE-IS”, WITH ALL FAULTS, WITHOUT WARRANTY AND
EXPRESSLY DISCLAIMING ANY AND ALL WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE.  BUYER ACKNOWLEDGES THAT SELLER HAS NOT MADE, DOES NOT MAKE,
AND SPECIFICALLY NEGATES AND DISCLAIMS ALL OTHER REPRESENTATIONS, WARRANTIES,
PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR CHARACTER
WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN, OF, AS TO, CONCERNING,
OR WITH RESPECT TO THE DATA AND BUYER EXPRESSLY COVENANTS TO SELLER THAT IT HAS
NOT RELIED UPON ANY SUCH REPRESENTATIONS AND WARRANTIES AND HAS CONDUCTED ITS
OWN INDEPENDENT DUE DILIGENCE WITH RESPECT TO THE NATURE AND VALUE OF THE DATA
AND SELLER’S INTEREST IN THE DATA.

 

7.     REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to Seller that:

 

7.1.    Organization and Existence.  The Buyer is a corporation duly organized
and in good standing under the laws of the State of Louisiana and validly
existing and in good standing in the State of Texas and has all requisite power
to carry out its business as now conducted and to enter into and perform this
Agreement.

 

7.2.    Buyer’s Authority:  Compliance.  Buyer has full power and authority to
enter into and perform this Agreement in accordance with its terms; the
execution, acceptance and performance of this Agreement by Buyer have been duly
authorized by all members; neither the execution nor the compliance with the
terms of this Agreement by Buyer will violate any provisions of law applicable
to Buyer.

 

8.     EXPENSES

 

8.1.    Expenses.  Buyer and Seller shall each bear their own respective
expenses in connection with the negotiation, preparation and performance of this
Agreement.

 

8.2.    Sales Taxes.  Seller shall be responsible for paying any state or local
sales taxes incurred in connection with or as a result of the sale of assets
pursuant to this Agreement.

 

6

--------------------------------------------------------------------------------


 

9.     SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION

 

9.1.    Survival.  All statements contained in any instrument delivered by or on
behalf of either party pursuant to this Agreement or in connection with the
transactions contemplated by this Agreement shall be considered representations
and warranties by such party to the other party with the same force and effect
as if contained in this Agreement.  All representations, warranties, and
agreements made by either party shall survive the Closing until the third
anniversary of the Closing at which time they shall expire, save and except
those terms and conditions contained in Sections 1, 2, 3, 6.2, 6.3, 6.4, 6.5, 7,
9, 10.6 and 10.8.

 

9.2.    Indemnification by Seller.  Seller shall defend, indemnify, release, and
hold harmless Buyer against any and all loss, liability, damage or expense
(including reasonable fees and disbursements of counsel) that Buyer may suffer,
sustain or become subject to as a result of: (i) any claim made against Buyer
for any liabilities or obligations of Seller arising prior to Closing or arising
after Closing that relates to liabilities or obligations retained by Seller
herein, including any liabilities for taxes: (ii) any breach of any of the
warranties, representations or agreements made by Seller; (iii) any loss,
liability, damage or expense arising out of the actual field activities of
Seller or its contractors to record the Data (including but not limited to
actual physical damage to land or property or personal injury, including third
parties, arising therefrom); (iv) any loss, liability, damage, or expense
arising out of Seller’s processing of the Data;  (v) any loss, liability, damage
or expense, arising out of Seller’s activities in marketing, licensing or
otherwise providing the Data to third parties prior to the Closing, including
any breach of Prior Licenses; and (vi) any claim against Buyer claiming
infringement of trade secrets or intellectual property rights relating to
Seller’s acquisition of the Data.  In no event shall Seller’s liability to Buyer
for damages under the provisions of this Agreement and this indemnity exceed the
sum of Twelve Million Dollars ($12,000,000).

 

9.3.    Indemnification by Buyer.  Buyer shall defend, indemnify, release, and
hold harmless Seller against any and all loss, liability, damage, or expense
(including reasonable fees and disbursements of counsel) that Seller may suffer,
sustain, or become subject to as a result of: (i) any breach of the warranties,
representations or agreements made by Buyer; and (ii) the use, sale, licensing,
examination, evaluation, interpretation, or operation of the Data, on and after
the earlier to occur of: (a) Buyer’s taking possession of same or performance of
activities relating to same; or (b) the Closing.  In no event shall Buyer’s
liability to Seller for damages under this indemnity provision exceed the sum of
Five Million Dollars ($5,000,000).

 

9.4.    Participation in Defense of Claim.  If any claim is made against Seller
that, if sustained, would give rise to a liability of Buyer, Seller shall
promptly cause notice of the claim to be delivered to Buyer and shall afford
Buyer and its counsel, the opportunity to join in the defense of the claim. 
Buyer agrees that promptly upon receipt by it of notice of any demand,
assertion, claim, action, or proceeding, judicial or otherwise, with respect to
any matter as to which Seller has agreed to

 

7

--------------------------------------------------------------------------------


 

indemnify Buyer under the provisions of this Agreement, Buyer shall give prompt
notice thereof in writing to Seller, together, in each instance, with a
statement of such information respecting such demand, assertion, claim, action,
or proceeding as the Buyer shall then have.  Seller reserves the right to
contest and defend, by all appropriate legal action, any demand, assertion,
claim, action or proceeding with respect to which it has been called upon to
indemnify Buyer under the provisions of this Agreement.

 

10.  MISCELLANEOUS

 

10.1.  Finders.  Buyer has not employed or utilized the services of any broker
or finder in connection with this Agreement or the transactions contemplated by
it.  Seller shall be responsible for any and all fees and charges associated
with the services of any broker or finder employed or utilized by Seller in
connection with this Agreement or the transactions contemplated by it.

 

10.2.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas applicable to agreements made and
to be performed in the State of Texas, and venue shall be considered to be
proper in Harris County, Texas.

 

10.3.  Notices.  All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed given when delivered
personally or mailed by certified mail, return receipt requested, to the parties
at the following addresses (or to such address as a party may have specified by
notice given to the other parties pursuant to this provision).  If to Buyer, to
John P. Havens, Seismic Exchange, Inc., 11050 Capital Park Drive, Houston, Texas
77041.  If to Seller, to Richard Miles, Geokinetics, Inc., 1500 CityWest
Boulevard, Suite 800, Houston, Texas 77042.

 

10.4.  Severability.  If any of the specific terms or conditions of this
Agreement are held by any court of competent jurisdiction to be invalid or
unenforceable under the laws of any political body having jurisdiction over the
subject matter of this Agreement, that invalidity or unenforceability shall not
invalidate the entire Agreement.  In the event any provision or portion of this
Agreement is so declared invalid or unenforceable, Buyer and Seller shall
promptly renegotiate in good faith, new provisions to eliminate such invalidity
and restore this Agreement as nearly as possible to its original intent.

 

10.5.  Waiver.  Any party may waive compliance by another with any provision of
this Agreement, provided such waiver is in writing and signed by both parties. 
The failure of any party to insist upon strict performance of any provision
hereof shall not constitute a waiver of or estoppel against asserting the right
to require such performance in the future, nor shall a waiver or estoppel in any
one instance constitute a waiver or estoppel with respect to a later breach of a
similar nature or otherwise.

 

10.6.  Assignment; Successors and Assigns.  Buyer may not assign this Agreement
or convey the rights, title and interests granted herein to any third party
without the prior written consent of

 

8

--------------------------------------------------------------------------------


 

Seller, provided, however, that Buyer may assign this Agreement, or convey the
rights, title, and interest granted herein to a Buyer Affiliate, as defined
herein, without notice or Seller’s written consent.  A “Buyer Affiliate” shall
mean any entity which: i) holds majority ownership or control of Buyer; ii) is
under majority ownership or control by or with Buyer; or iii) maintains majority
ownership or control by the individuals and family members who own or control
Buyer.  Subject to the foregoing, this Agreement shall be binding upon and inure
to the benefit of the successors and assigns of the Buyer.

 

10.7.  Entire Agreement.  This Agreement (with its exhibits) contains, and is
intended as, a complete statement of all the terms of the arrangements between
the parties with respect to the matters provided for, supersedes any previous
discussions, negotiations, communications, agreements and understandings between
the parties with respect to those matters and cannot be changed or terminated
orally.  The parties may, if mutually agreeable, amend this Agreement at any
time provided such amendment is made in writing and attached hereto.

 

10.8.  Confidentiality.  Except as may be required by applicable securities laws
and stock exchange regulations, Seller and Buyer each shall not, without prior
written consent of the other, disclose or publicize the financial terms,
conditions, and details of this Agreement, other than to their respective
counsel, public accountants, financial advisors, or key personnel of Seller and
Buyer who are participating in the handling of this Agreement and the transfer
of the Data and related assets.  Buyer and Seller acknowledge that, in
connection with Buyer’s inspection of the Data and its sale to Buyer and in
accordance with this transaction, Buyer may be exposed to confidential and/or
proprietary business and technical information of Seller, including, but not
limited to, information concerning Seller’s and its Affiliate’s business and/or
business relationships and Seller’s technical information.  Buyer hereby
acknowledges that said information shall remain the property of Seller and that
Buyer will maintain said information as confidential and will not use said
information except as explicitly set forth in this Agreement.  Buyer and Seller
acknowledge that, in connection with this transaction, Seller may be exposed to
confidential and/or proprietary business and technical information of Buyer,
including, but not limited to, information concerning Buyer’s and its
Affiliate’s business and/or business relationships and Buyer’s technical
information.  Seller hereby agrees to maintain as confidential the financial and
business structure of the Buyer and of this transaction.

 

10.9.  Headings.  The headings contained herein are for convenience only and
shall not be considered in interpreting or construing the same.

 

10.10. Counterparts. This Agreement and the Bill of Sale may be executed in
counterparts, each of which is deemed an original and together they constitute
one and the same instrument, and/or by facsimile, electronic, digital or
comparable signature, which shall be deemed by Buyer and Seller to be effective
as an original manual signature.  An executed Agreement may also be transmitted
via facsimile or electronic means.

 

9

--------------------------------------------------------------------------------


 

EXECUTED this 15th day of March, 2012.

 

 

SELLER:

 

BUYER:

GEOKINETICS, INC.

 

SEISMIC EXCHANGE, INC.

 

 

 

 

 

 

By:

/s/ Richard F. Miles

 

By:

/s/ Edward R. Grady, Jr.

Name:

Richard F. Miles

 

Name:

Edward R. Grady, Jr.

Title:

President & CEO

 

Title:

CFO

 

10

--------------------------------------------------------------------------------